 



Exhibit 10.2

FOURTH AMENDMENT

TO THE
1992 STOCK OPTION PLAN OF
AMERICA’S FAVORITE CHICKEN COMPANY

     THIS AMENDMENT made and entered into this 24th day of March, 2005, by
America’s Favorite Chicken Company (the “Company”).

WITNESSETH:

     WHEREAS, the Company has previously adopted the 1992 Stock Option Plan of
America’s Favorite Chicken Company (the “Plan”); and

     WHEREAS, § 12.1 states the Board of Directors of the Company or the
Committee (as such term is defined in the Plan) has the right to adjust the
number or kind of shares of Common Stock to reflect a corporate transaction such
as a reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar transaction; and

     WHEREAS, § 13 gives the Board of Directors of the Company the right to
amend or revise the terms of the Plan at any time;

     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the
date of shareholder approval hereof:

1.

     By amending § 12.1 to read as follows:

     12.1 The number, kind or class (or any combination thereof) of shares of
Common Stock subject to outstanding Options and the purchase price of such
shares shall be adjusted by the Board of Directors in a reasonable and equitable
manner to preserve immediately after



  (a)   any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, cash dividends (other
than ordinary cash dividends), rights offerings or stock splits, or     (b)  
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option immediately before
such restructuring or recapitalization or other transaction.

 



--------------------------------------------------------------------------------



 



2.

     By adding a new § 12.2 to read as follows:

          12.2 Available Shares. If any adjustment is made with respect to any
outstanding Option under § 12.1, then the Board of Directors shall adjust the
number, kind or class (or any combination thereof) of shares of Common Stock
reserved under § 3 so that there is a sufficient number, kind and class of
shares of Common Stock available for issuance pursuant to each such Option as
adjusted under § 12.1 without seeking the approval of the Company’s shareholders
for such adjustment unless such approval is required under applicable law or the
rules of the stock exchange on which shares of Common Stock are traded.
Furthermore, the Board of Directors shall have the absolute discretion to
further adjust such number, kind or class (or any combination thereof) of shares
of Common Stock reserved under § 3 in light of any of the events described in §
12.1(a) and § 12.1(b) to the extent the Board of Directors acting in good faith
determinates that a further adjustment would be appropriate and proper under the
circumstances and in keeping with the purposes of this Plan without seeking the
approval of the Company’s shareholders for such adjustment unless such approval
is required under applicable law or the rules of the stock exchange on which
shares of Common Stock are traded.

3.

     By renumbering the existing § 12.2 as § 12.3.

4.

     By adding a new § 12.4 to read as follows:

          12.4 Fractional Shares. If any adjustment under this § 12 would create
a fractional share of Common Stock or a right to acquire a fractional share of
Common Stock under any Option, such fractional share shall be disregarded and
the number of shares of Common Stock reserved under this Plan and the number
subject to any Options shall be the next lower number of shares of Stock,
rounding all fractions downward. An adjustment made under this § 12 by the Board
of Directors shall be conclusive and binding on all affected persons.

5.

     Except as herein amended, the provisions of the Plan shall remain in full
force and effect.

 



--------------------------------------------------------------------------------



 



            AFC ENTERPRISES, INC.
      By:        /s/ Frank J. Belatti         Frank J. Belatti        Chairman
of the Board and Chief
Executive Officer     

 